Citation Nr: 0904323	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for his right knee disability.  By an 
August 2008 rating decision, the RO increased the disability 
rating for the veteran's right knee from 10 to 30 percent 
disabling, effective September 15, 2004.


FINDING OF FACT

Since September 15, 2004, the veteran's right knee disability 
has been manifested by subjective complaints of pain, 
locking, instability, stiffness, weakness, fatigability, and 
intermittent swelling, and objective findings of tenderness 
to palpation, subluxation of the patella, severe instability, 
popping, effusion, severe arthritis, extension to 0 degrees, 
and flexion limited at most to 90 degrees.  There is no 
clinical evidence of ankylosis or dislocation of semilunar 
cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee instability have not been met since September 15, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).

2.  The criteria for a separate rating of 20 percent for 
pain, locking, and effusion of the right knee joint have been 
met since September 15, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, DC 5258.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With regard to claims for increased ratings, 38 U.S.C.A. §  
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA provided the veteran with a letter dated in November 2004, 
prior to the initial adjudication of his claim, notifying him 
that to substantiate his claim for an increased rating, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  He was not, however, 
provided with the specific criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
prior to the initial adjudication of his claim.  However, the 
veteran was provided with this information in a June 2008 
letter, after which his claim was readjudicated.  Because the 
veteran's claim was readjudicated following the provision of 
the full criteria outlined by the Court in Vazquez, the Board 
finds that the failure to provide this information prior to 
the initial adjudication of his claim was not prejudicial and 
that VA adequately satisfied its duty to notify the veteran 
of the information necessary to substantiate his claim. 

Regarding the duty to assist, VA diagnostic and treatment 
records have been associated with the claims file.   The 
veteran has also been accorded two examinations with respect 
to his claim, the reports of which are of record.  He was 
also extended the opportunity to testify before both the RO 
and the Board but he declined such offers.  VA requested 
records from the Social Security Administration that may have 
been pertinent to his claim but was informed in October 2007 
that the Social Security Administration was unable to locate 
the requested medical records.  The veteran was informed of 
the unavailability of these records in a November 2007 
supplemental statement of the case.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board accordingly is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal hip flexion is from 0 to 125 degrees, and 
normal abduction of the hip is from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the hip is considered a major joint.  38 
C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability is rated 30 percent 
disabling under DCs 5010-5262.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  
38 C.F.R. § 4.71a, DC 5262 pertains to impairment of the 
tibia and fibula.   Diagnostic Codes 5260, which contemplates 
limitation of flexion of the leg, 5261, which contemplates 
limitation of extension of the leg, 5257, which pertains to 
subluxation or lateral instability, and 5258, which pertains 
to dislocation of semilunar cartilage, and 5259, which 
pertains to symptomatic removal of semilunar cartilage, are 
also applicable in this instance.  38 C.F.R. § 4.71a, DCs 
5260, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), and 5263 
(genu recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has either of 
these conditions.  Specifically, the treatment records and 
the December 2004 and November 2007 reports of VA examination 
do not demonstrate any objective finding of ankylosis or genu 
recurvatum.  

Diagnostic Code 5262 provides for a 30 percent rating where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  A maximum rating of 40 percent is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.  In this case, there is no evidence of 
nonunion of the tibia and fibula, such that an increased 
rating under this diagnostic code is not warranted.  

While the veteran's right knee disability is currently rated 
under DC 5262, the Board finds that a 30 percent disability 
rating under DC 5257 is more appropriate, because the 
evidence does not reflect actual malunion of the tibia and 
fibula, and the predominant manifestation of the veteran's 
right knee disability is severe instability.  Treatment 
records dated from December 2003 to May 2008, and reports of 
VA examination in December 2004 and November 2007 demonstrate 
numerous complaints of right knee instability.  While testing 
for ligamentous laxity revealed relatively stable ligaments 
throughout this period, he was consistently found to have 
subluxation and lateral riding of the patella, resulting in 
severe instability, and requiring the use of a brace and cane 
at all times for added knee stability.  Given the severity of 
the instability, the Board finds that the criteria for the 
maximum rating of 30 percent under DC 5257 are met.  In 
determining that the veteran meets the criteria for a 30 
percent rating under DC 5257, the Board concludes that he is 
not entitled to a separate 30 percent disability rating under 
DC 5262, because the impairment contemplated by the prior 30 
percent rating under DC 5262 is the same impairment 
contemplated by a 30 percent rating under DC 5257.  To also 
grant a separate 30 percent rating under 5262 in this case 
would therefore amount to impermissible pyramiding.  38 
C.F.R. § 4.14 (2008).

In addition to the 30 percent rating under DC 5257, the Board 
finds that the veteran is entitled to a separate 20 percent 
rating under DC 5258.  Treatment records dated from December 
2003 to May 2008, and reports of VA examination in December 
2004 and November 2007 demonstrate numerous complaints of 
locking of the right knee joint, and findings of swelling and 
effusion of the joint.  He frequently had the right knee 
joint aspirated to relieve effusion.  While the veteran has 
not been diagnosed with dislocation of the semilunar 
cartilage of the right knee, his right knee disability is 
manifested by locking, pain, and effusion of the right knee 
joint, the symptomatology contemplated by DC 5258.  His 
disability is therefore rated by analogy to dislocated 
semilunar cartilage.  Given that the effusion is relieved by 
aspiration, the Board finds that the limitation of motion 
resulting from the effusion is not analogous to ankylosis.  
Accordingly, DC 5256, the diagnostic code pertaining to 
ankylosis, is not applicable.  Having determined that the 
veteran is entitled to a 30 percent rating under DC 5257, and 
a separate 20 percent rating under DC 5258, the next question 
before the Board is whether he is entitled to ratings in 
excess of 30 percent and 20 percent for his right knee 
disability.

Turning next to DC 5259, the Board finds that while the 
veteran is status post medial meniscectomy of the right knee, 
he is not entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 20 percent 
rating under DC 5258 and the 30 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than 30 and 20 percent.

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from December 2003 to May 2008 
demonstrate numerous complaints of painful motion of the 
right knee.  The precise range of motion of the right knee, 
however, was not recorded at any point during this period.  
Records dated in April 2005 show that the veteran had 
"normal" extension and flexion of the right knee.  No other 
records make reference to the range of motion of the right 
knee.  On VA examination in December 2004, the veteran 
complained of daily aching pain.  He estimated that his right 
knee disability flared up twice per week.  The range of 
motion of his right knee, however, did not decrease with a 
flare up.  Physical examination revealed 0 degrees extension 
and 100 degrees flexion.  Repetitive range of motion testing 
increased the pain but did not decrease the range of motion.  
The range of motion was not affected by fatigue, weakness, 
lack of endurance, or incoordination with repetitive use.  On 
examination in November 2007, the veteran complained of 
constant right knee pain that was both aching and sharp in 
nature.  He stated that he was able to function with pain, 
provided that he took prescription pain medication.  Range of 
motion testing revealed extension to 0 degrees and flexion to 
90 degrees, with pain at 90 degrees.  Range of motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance but was not additionally limited by incoordination.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran had full extension, or 
extension to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable rating.  Diagnostic Code 5261 therefore cannot 
serve as a basis for an increased rating in this case or for 
any separately compensable rating.  Similarly, the evidence 
does not support higher or separate ratings under DC 5260.  
The flexion of the veteran's knee would have to be limited to 
15 degrees in order to warrant a rating of 30 percent.  
Flexion limited at most to 90 degrees, as demonstrated on VA 
examination in November 2007, does not warrant a compensable 
rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he did not meet the criteria for a compensable rating under 
either diagnostic code, separate compensable ratings cannot 
be assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).  VAOPGCPREC 9-2004 held that separate ratings 
could be assigned when the criteria under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to a 
higher rating due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his knee 
disability flares up with prolonged walking, standing, 
climbing stairs, bending, and kneeling.  VA examination did 
reveal additional limitation of function as a result of pain 
with repetitive use.  However, in considering the effect of 
additional range of motion lost due to fatigue, weakness, or 
lack of endurance following repetitive use, despite evidence 
that the veteran has complained of lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right or left knee being limited in motion to 
the extent required for a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
the Board finds that the evidence does not show that any 
additional functional limitation would result in the veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion.  In addition, the factors of abnormal 
and excess motion and pain on use were considered in 
assigning the ratings assigned in this decisions.

The veteran has been shown on X-ray examination to have 
severe osteoarthritis in his right knee.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  In this case, the veteran has noncompensable 
limitation of motion of his right knee.  However, the veteran 
has been granted a 20 percent disability rating under a 
diagnostic code predicated upon limitation of motion (DC 
5258).  The veteran is already in receipt of a 20 percent 
disability rating under a diagnostic code predicated upon 
limitation of motion.  Therefore, he is not entitled to a 
separate 10 percent rating under either DC 5003 or 5010.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

Finally, the Board has considered whether the record raises 
the matter of  an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for veteran's knee 
disability but findings supporting ratings in excess of 30 
percent for instability and in excess of 20 percent for pain, 
locking, and effusion of the joint have not been documented.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  While the veteran is retired, there is no 
indication in the record that he retired as a result of his 
right knee disability.  In addition, he himself has stated 
that he is still able to function with his right knee 
provided that he takes prescription pain medication.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 15, 
2004, the veteran's right knee disability has not warranted 
more than a 30 percent rating for instability or  more than a 
20 percent rating for pain, locking, and effusion of the 
joint.  The Board has resolved all reasonable doubt in favor 
of the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 30 percent for severe instability of 
the right knee pursuant to DC 5257 is denied. 

A separate 20 percent rating for locking, pain, and effusion 
of the joint under DC 5258 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


